Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services dated April 25, 1988, which, after a fair hearing, denied the petitioner’s request for a reduced rate of recoupment of her public assistance grant.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
In view of our recent decision in Brennin v Perales (163 AD2d 560) which overruled Matter of Porter v D’Elia (135 AD2d 717), we reject the petitioner’s contention that the respondent Commissioner of the New York State Department of Social Services erred in undertaking recoupment of an overpayment of her Aid to Families with Dependent Children benefits without a prior determination that the needs of her dependent children had diminished. Similarly unavailing in light of Brennin v Perales (supra), is the petitioner’s claim that this respondent acted improperly in reducing her entire public assistance grant rather than only that portion of the grant which constituted her incremental share. We emphasize that the respondent properly determined pursuant to the formula set forth in its administrative directives that recovery of the overpayment at the rate of 10% would not cause undue hardship to the petitioner in this case.
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Mangano, P. J., Bracken, Eiber and Harwood, JJ., concur.